1
                                    UNITED STATES DISTRICT COURT
2
                                           DISTRICT OF NEVADA
3

4     RICHARD W. PETERS,                                           Case No. 2:18-cv-00893-APG-NJK
5                                                 Plaintiff,                  ORDER
              v.
6
      ISIDRO BACA et al.,
7
                                           Defendants.
8

9            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

10   by a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. Dockt

11   No. 1. Based on the financial information provided, the Court finds that Plaintiff is unable to

12   prepay the full filing fee in this matter.

13           The Court entered a screening order on June 24, 2019. Docket No. 6. The screening order

14   imposed a 90-day stay and the Court entered a subsequent order in which the parties were assigned

15   to mediation by a court-appointed mediator. Docket Nos. 6, 9. The Office of the Attorney General

16   has now filed a status report indicating that settlement has not been reached and informing the

17   Court of its intent to proceed with this action. Docket No. 14.

18           For the foregoing reasons, IT IS ORDERED that:

19           1.      Plaintiff’s application to proceed in forma pauperis, Docket No. 1, is GRANTED.

20   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

21   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

22           2.      The movant herein is permitted to maintain this action to conclusion without the

23   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

24   order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

25   of subpoenas at government expense.

26           3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

27   pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

28   month’s deposits to Plaintiff’s account (Richard W. Peters, #92314), in the months that the

                                                               1
1    account exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk

2    of the Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The

3    Clerk of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate

4    Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

5            4.     The Clerk of the Court shall electronically SERVE a copy of this order and a copy

6    of Plaintiff’s complaint, Docket No. 7, on the Office of the Attorney General of the State of Nevada

7    by adding the Attorney General of the State of Nevada to the docket sheet. This does not indicate

8    acceptance of service.

9            5.     Service must be perfected no later than January 2, 2020, pursuant to Fed. R. Civ. P.

10   4(m).

11           6.     Subject to the findings of the screening order, Docket No. 6, no later than October

12   25, 2019, the Attorney General’s Office shall file a notice advising the Court and Plaintiff of: (a)

13   the names of the defendants for whom it accepts service; (b) the names of the defendants for whom

14   it does not accept service, and (c) the names of the defendants for whom it is filing the last-known-

15   address information under seal. As to any of the named defendants for whom the Attorney

16   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve the

17   inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such information.

18   If the last known address of the defendant(s) is a post office box, the Attorney General's Office

19   shall attempt to obtain and provide the last known physical address(es).

20           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

21   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

22   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

23   has not provided last-known-address information, Plaintiff shall provide the full name and address

24   for the defendant(s).

25           8.     If the Attorney General accepts service of process for any named defendant(s), such

26   defendant(s) shall file and serve an answer or other response to the complaint, Docket No. 7, no

27   later than December 3, 2019.

28

                                                      2
1           9.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

2    counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

3    consideration by the Court. Plaintiff shall include with the original document submitted for filing

4    a certificate stating the date that a true and correct copy of the document was mailed or

5    electronically filed to the defendants or counsel for the defendants. If counsel has entered a notice

6    of appearance, Plaintiff shall direct service to the individual attorney named in the notice of

7    appearance, at the physical or electronic address stated therein. The Court may disregard any

8    document received by a district judge or magistrate judge which has not been filed with the Clerk,

9    and any document received by a district judge, magistrate judge, or the Clerk which fails to include

10   a certificate showing proper service.

11          10.     This case is no longer stayed.

12
            DATED: October 4, 2019.
13

14
                                                     NANCY J. KOPPE
15                                                   UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
